 

ZIPCAR, INC.

Nonstatutory Stock Option Agreement

Granted Under 2011 Stock Incentive Plan

 1. Grant of Option

.

This agreement (this "Agreement") evidences the grant by Zipcar, Inc., a
Delaware corporation (the "Company"), on _________ __, 20__ (the "Grant Date")
to                   , an employee of the Company (the "Participant"), of an
option to purchase, in whole or in part, on the terms provided herein and in the
Company's 2011 Stock Incentive Plan (the "Plan"), a total of                   
shares (the "Shares") of common stock, $0.001 par value per share, of the
Company ("Common Stock") at $           per Share. Unless earlier terminated,
this option shall expire at 5:00 p.m., Eastern time, on the tenth anniversary of
the Grant Date (the "Final Exercise Date").

It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the "Code").
Except as otherwise indicated by the context, the term "Participant", as used in
this Agreement, shall be deemed to include any person who acquires the right to
exercise this option validly under its terms.

Vesting Schedule.

This option will become exercisable ("vest") as [25% of the original number of
Shares on the first anniversary of the Vesting Commencement Date and as to an
additional 2.0833% of the original number of Shares at the end of each
successive month following the first anniversary of][ 2.0833% of the original
number of Shares at the end of each successive month following] the Vesting
Commencement Date until the fourth anniversary of the Vesting Commencement Date.
For purposes of this Agreement, "Vesting Commencement Date" shall mean the Grant
Date unless otherwise specified in writing by the Company.

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof or the Plan.

[Upon the occurrence of a Change in Control (as defined below), the vesting
schedule of the Shares shall be accelerated so that (A) 25% of the Unvested
Shares shall vest immediately, (B) the remaining Unvested Shares shall vest
ratably on a monthly basis in accordance with the original vesting schedule. In
addition, within 12 months after the Change in Control, the Participant's
employment with the Company or the acquiring or succeeding corporation is
terminated for Good Reason (as defined below) by the Participant or is
terminated without Cause (as defined in Section 3(e) below) by the Company or
the acquiring or succeeding corporation, then the vesting schedule of the Shares
shall be accelerated so that 25% of the Shares that have not yet vested as of
the date of the Participant's termination shall vest immediately.



For purposes of this agreement, the following terms shall have the following
meanings:



(i) "Good Reason" shall exist upon (i) mutual written agreement by the
Participant and the Board of Directors of the Company that Good Reason exists;
(ii) the relocation of the Company such that such Participant 's daily commute
is increased by at least 60 miles without the written consent of the
Participant; (iii) reduction of the Participant's annual base salary without the
prior consent of the Participant; or (iv) demotion of the Participant to a
position with responsibilities substantially less than such Participant's then
current position or a change in reporting relationship wherein the Participant
reports to someone other than the most senior operating executive at Zipcar
without the prior consent of the Participant; provided, however, that with
respect to this subparagraph (iv), if the Participant is so demoted or reporting
relationship changed (which such demotion or change is not a termination of
employment by the Company) after the occurrence of a Change in Control, the
Participant shall continue to provide services to the Company as an employee for
a transition period of up to four months following the Change of Control (or
shorter period as requested by the Company).



(ii) "Change in Control" shall mean the sale of all or substantially all of the
capital stock (other than the issuance by the Company of capital stock to one or
more venture capitalists or other institutional investors pursuant to an equity
financing (including a debt financing that is convertible into equity) of the
Company approved by a majority of the Board of Directors of the Company), assets
or business of the Company, by merger, consolidation, sale of assets or
otherwise (other than a transaction in which all or substantially all of the
individuals and entities who were beneficial owners of the capital stock of the
Company immediately prior to such transaction beneficially own, directly or
indirectly, more than 50% of the outstanding securities entitled to vote
generally in the election of directors of the resulting, surviving or acquiring
corporation in such transaction).]

Exercise of Option.
Form of Exercise
. Each election to exercise this option shall be in writing, in substantially
the form of Notice of Stock Option Exercise attached hereto as
Exhibit A
, signed by the Participant, and received by the Company at its principal
office, accompanied by this agreement, and payment in full in the manner
provided in the Plan. The Participant may purchase less than the number of
shares covered hereby, provided that no partial exercise of this option may be
for any fractional share.
Continuous Relationship with the Company Required
. Except as otherwise provided in this Section 3, this option may not be
exercised unless the Participant, at the time he or she exercises this option,
is, and has been at all times since the Grant Date, an employee, officer or
director of, or consultant or advisor to, the Company or any other entity the
employees, officers, directors, consultants, or advisors of which are eligible
to receive option grants under the Plan (an "Eligible Participant").
Termination of Relationship with the Company
. If the Participant ceases to be an Eligible Participant for any reason, then,
except as provided in paragraphs (d) and (e) below, the right to exercise this
option shall terminate

three months after such cessation (but in no event after the Final Exercise
Date),
provided
that
this option shall be exercisable only to the extent that the Participant was
entitled to exercise this option on the date of such cessation. Notwithstanding
the foregoing, if the Participant, prior to the Final Exercise Date, violates
the non-competition or confidentiality provisions of any employment contract,
confidentiality and nondisclosure agreement or other agreement between the
Participant and the Company, the right to exercise this option shall terminate
immediately upon written notice to the Participant from the Company describing
such violation.
Exercise Period Upon Death or Disability
. If the Participant dies or becomes disabled (within the meaning of
Section 22(e)(3) of the Code) prior to the Final Exercise Date while he or she
is an Eligible Participant and the Company has not terminated such relationship
for "cause" as specified in paragraph (e) below, this option shall be
exercisable, within the period of one year following the date of death or
disability of the Participant, by the Participant (or in the case of death by an
authorized transferee),
provided
that
this option shall be exercisable only to the extent that this option was
exercisable by the Participant on the date of his or her death or disability,
and further provided that this option shall not be exercisable after the Final
Exercise Date.
Termination for Cause
. If, prior to the Final Exercise Date, the Participant's employment or other
relationship with the Company is terminated by the Company for Cause (as defined
below), the right to exercise this option shall terminate immediately upon the
effective date of such termination of employment or other relationship. If,
prior to the Final Exercise Date, the Participant is given notice by the Company
of the termination of his or her employment or other relationship by the Company
for Cause, and the effective date of such employment or other termination is
subsequent to the date of the delivery of such notice, the right to exercise
this option shall be suspended from the time of the delivery of such notice
until the earlier of (i) such time as it is determined or otherwise agreed that
the Participant's employment or other relationship shall not be terminated for
Cause as provided in such notice or (ii) the effective date of such termination
of employment or other relationship (in which case the right to exercise this
option shall, pursuant to the preceding sentence, terminate immediately upon the
effective date of such termination of employment or other relationship). If the
Participant is party to an employment, consulting or severance agreement with
the Company that contains a definition of "cause" for termination of employment
or other relationship, "Cause" shall have the meaning ascribed to such term in
such agreement. Otherwise, "Cause" shall mean willful misconduct by the
Participant or willful failure by the Participant to perform his or her
responsibilities to the Company (including, without limitation, breach by the
Participant of any provision of any employment, consulting, advisory,
nondisclosure, non-competition or other similar agreement between the
Participant and the Company), as determined by the Company, which determination
shall be conclusive. The Participant's employment or other relationship shall be
considered to have been terminated for "Cause" if the Company determines, within
30 days after the Participant's resignation, that termination for Cause was
warranted.

Withholding.

No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this option.

Transfer Restrictions. This option may not be sold, assigned, transferred,
pledged or otherwise encumbered by the Participant, either voluntarily or by
operation of law, except by will or the laws of descent and distribution, and,
during the lifetime of the Participant, this option shall be exercisable only by
the Participant. The Participant agrees that he or she will not transfer any
Shares issued pursuant to the exercise of this option unless the transferee, as
a condition to such transfer, delivers to the Company a written instrument
confirming that such transferee shall be bound by all of the terms and
conditions of this Agreement. Provisions of the Plan.

This option is subject to the provisions of the Plan (including the provisions
relating to amendments to the Plan), a copy of which is furnished to the
Participant with this Agreement.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed under
its corporate seal by its duly authorized officer. This Agreement shall take
effect as a sealed instrument.



ZIPCAR, INC.

 

By: ____________________________________

   

Name:

__________________________

   

Title:

____________________________





PARTICIPANT'S ACCEPTANCE

The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof. The undersigned hereby acknowledges receipt of a copy of the
Company's 2011 Stock Incentive Plan.



PARTICIPANT:

____________________________

Address:

___________________

___________________





   



NOTICE OF STOCK OPTION EXERCISE

Date: ____________

Zipcar, Inc.
25 First Street, 4th Floor
Cambridge, MA 02141
Attention: Treasurer

Dear Sir or Madam:

I am the holder of a Nonstatutory Stock Option granted to me under the Zipcar,
Inc. (the "Company") 2011 Stock Incentive Plan on __________ for the purchase of
__________ shares of Common Stock of the Company at a purchase price of $_______
per share.

I hereby exercise my option to purchase _________ shares of Common Stock (the
"Shares"), for which I have enclosed __________ in the amount of $________.
Please register my stock certificate as follows:



Name(s) to appear on stock certificate:

_______________________

 

_______________________

Address:

_______________________

Tax I.D. #:

_______________________

Very truly yours,

_____________________________

(Signature)



 